 

 

 

 
 
 

 

 

 

UNITED STATES DISTRICT COURT | USDC SDNY |
DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
Penne eee . | ELECTRONICALLY FILED ||
: DOC #:
NARESH KUMAR, : DATE FILED:(Ap Ip 3 Q }
Plaintiff, . :
-against-
ORDER
EXPERIAN INFORMATION :
SOLUTIONS, INC., : 20 Civ. 11117 (GBD)
Defendants.

GEORGE B. DANIELS, District Judge:
In light of the Plaintiff's notice that the Parties have reached a settlement on all issues in
this matter, all conferences and deadlines previously scheduled are adjourned sine die. The parties

shall submit a stipulation of dismissal or a status report within Siaty (60) days of this order.

Dated: April 29, 2021
New York, New York
SO ORDERED.

GEPRGEP. DANIELS

UNITED STATES DISTRICT JUDGE

 
